DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s 10/13/21 election without traverse of Group II (claims 6-11) is acknowledged.  Claims 1-5 and 12-20 are withdrawn from further consideration per 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim.

Claim Interpretation
Claim 8’s “wherein the additive is a metal zeolite” (emphasis Examiner’s) is interpreted to mean that the additive consists of a metal zeolite.  Otherwise, claim 8 would be rejected under 35 U.S.C. 112(d)/4th par. for not further limiting its base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foss et al., US 6,841,244 (2005) (“Foss”).  Regarding claims 6-9, Foss discloses a method of making an additive-impregnated multi-layer fiber (“aiMLF”), comprising heating a first polymer (polyethylene terephthalate “PET” being specifically employed as such) to form a first polymer melt (“1-PM”) and then extruding the 1-PM to form a first polymer fiber (“1-PF”), heating a second polymer (poly 1,4-cyclohexylene dimethylene terephthalate “PCT” being specifically See Foss at, e.g., col. 10, ln. 59, col. 16, ln. 6-12, col. 17, ln. 50-67, col. 18, ln. 32-60; Ex. 1, 1A, & 2.
Regarding claims 10-11, Foss discloses a network (i.e. a plurality) of aiMLFs disposed mutually adjacent to one another and randomly oriented, thus forming a porous filter as claimed.  See id. at, e.g., col. 8, ln. 14-20 (“non-woven sheet material and fabrics” are referred to as “these filters”), col. 15, ln. 56-63 (describing a non-woven or woven fibrous mass in Fig. 2, thus reasonably qualifying/considered to be a filter), and col. 16, ln. 4-25; Figs. 1A & 2.  Since Foss’ aiMLF-comprising porous filter absorbs materials such as water (see id. at, e.g., col. 11, ln. 62 to col. 12, ln. 15, col. 13, ln. 48-61, and col. 21, ln. 39-54), thus letting other materials pass through, the porous filter is considered to be/qualify as a porous membrane as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ October 22, 2021

Art Unit 1736